I attest to the accuracy and
                                                          integrity of this document
                                                            New Mexico Compilation
                                                          Commission, Santa Fe, NM
                                                         '00'05- 16:20:13 2013.12.19
         IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

Opinion Number: 2013-NMSC-049

Filing Date: November 21, 2013

Docket No. 33,436

STATE OF NEW MEXICO,

       Plaintiff-Appellee,

v.

CHRISTOPHER SISNEROS,

       Defendant-Appellant.

APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
Robert Merle Schwartz, District Judge

Jorge A. Alvarado, Chief Public Defender
Kathleen T. Baldridge, Assistant Appellate Defender
Santa Fe, NM

for Appellant

Gary K. King, Attorney General
Sri Mullis, Assistant Attorney General
Santa Fe, NM

for Appellee

                                         OPINION

BOSSON, Justice.

{1}     On April 13, 2011, a jury convicted Defendant Christopher Sisneros of first-degree
murder, felony murder, shooting from a motor vehicle resulting in great bodily harm, and
aggravated fleeing from a law enforcement officer. Sentenced to life imprisonment plus
sixteen and one-half years, Defendant appeals his conviction directly to this Court pursuant
to Article VI, Section 2 of the New Mexico Constitution and Rule 12-102(A)(1) NMRA.

{2}     For the following reasons, we affirm Defendant’s first-degree murder conviction.
However, because Defendant was subject to double jeopardy, we remand to the district court
to vacate his convictions for felony murder and shooting from a motor vehicle, and thus, for
re-sentencing. In this opinion, we also discuss the admissibility of out-of-court statements
under the U.S. Constitution and New Mexico Rules of Evidence as well as the admissibility
of autopsy-related testimony by an expert lacking personal knowledge under our recent
opinion in State v. Navarette 2013-NMSC-003, 294 P.3d 435.

BACKGROUND

{3}      On May 31, 2009, Robyn Bruce returned home from church with her father and
children. Levi, her husband, had been at home all morning working in the yard. Robyn was
washing dishes in the kitchen, and Levi was sitting on the couch watching television when
his friend Francisco Navarro came over to the house. As he entered the house, Navarro asked
Levi if he was expecting anyone, because a person wearing a dark beanie and sunglasses was
sitting in a gray Cavalier parked in front of the house. Levi said that he was not expecting
anyone, nor did he know anyone who drove a car matching that description. They both
decided to walk outside the house to see who it was.

{4}     Shortly thereafter, the sound of gunshots pulled Robyn’s attention away from the
dishes, and she raced to the front door knowing that Levi was outside. Standing in the
doorway, Navarro told her, “Call 911. Levi’s been shot.” She grabbed a phone and dialed
911.

{5}     Amid the chaos, Robyn spoke with the 911 operator and pleaded for the ambulance
to arrive. She answered the operator’s questions about Levi, the shooter, what had happened,
and whether the shooter was still in the area. Robyn told the 911 operator what Navarro had
told her about the description of the shooter and the car, as well as the direction the shooter
fled. Interspersed with the questions, Robyn and her father got instructions on CPR from a
firefighter who was also on the line. The ambulance eventually arrived and transported Levi
to the hospital where he died.

{6}     The 911 operator relayed the description of the suspect and the car to the first
responders and police vehicles in the area. Minutes later, police officers spotted a car
matching the description at a nearby intersection. The officers began pursuit, and Defendant
led the police on a brief car chase. Defendant then abandoned the car and took off on foot
before he was apprehended. On the ground, near the abandoned Cavalier, police found a gun
and a single glove. Upon searching the car, police found a matching single glove, a black
knit cap, and pair of sunglasses. Defendant was arrested and charged with the murder of Levi
Bruce.

{7}     After the presentation of evidence, a jury convicted Defendant of first-degree murder,
felony murder, and shooting from a motor vehicle (which provided the felonious act required
for a felony murder conviction). At sentencing, the district court “merge[d]” the felony
murder and first-degree murder convictions. Additional facts will be added, as we discuss
the issues raised on appeal.


                                              2
DISCUSSION

A.     Admitting Navarro’s non-testimonial statements did not violate the
       Confrontation Clause

{8}     At trial, Navarro did not testify about what he had seen on the day of the shooting.
At the time, Navarro was incarcerated at a federal penal facility in Arizona. His statements
were introduced through the testimony of Robyn Bruce. Defendant contends that Navarro’s
statements at the scene were testimonial in nature, and because Navarro did not testify and
was not previously subject to cross-examination, Defendant was denied his constitutional
right to confront the witness against him.

{9}     This Court reviews claimed violations of the Confrontation Clause de novo. State v.
Gurule, 2013-NMSC-025, ¶ 33, 303 P.3d 838. One of the essential principles of
confrontation jurisprudence is that an out-of-court statement may not be admitted into
evidence if it is testimonial and offered to prove the truth of the matter asserted. Navarette,
2013-NMSC-003, ¶ 7. “ ‘[Statements] are testimonial when . . . the primary purpose of the
interrogation is to establish or prove past events potentially relevant to later criminal
prosecution.’ ” Id. ¶ 8 (quoting Davis v. Washington, 547 U.S. 813, 822 (2006) (alterations
in original)).

{10} When asked by the 911 operator, Robyn Bruce relayed Navarro’s statement to her
describing the shooter and the gray Cavalier after the shooter had left the scene. Defendant
contends that the ongoing emergency ceased at the moment the suspect left, and therefore,
any information the 911 operator elicited regarding the fleeing suspect was part of the
criminal investigation into past criminal conduct and was therefore, testimonial. We do not
agree.

{11} As this Court has observed, an ongoing emergency does not necessarily cease,
rendering the information collected by an interrogator testimonial, as soon as the suspect
leaves, particularly when the suspect is armed, remains on the loose, and his motives are
unclear. State v. Largo, 2012-NMSC-015, ¶ 13, 278 P.3d 532. When an armed suspect is
afoot, the scope of ongoing danger expands to include any risk to the general public as well
as to law enforcement. Id. Courts must objectively review the circumstances of the
encounter, and “the statements and actions of both the declarant and interrogator to”
determine whether the primary purpose of the questions was testimonial or non-testimonial.
Id. ¶ 17.

{12} In Largo, this Court dealt with the admission of a victim’s dying statement
identifying the assailant to a 911 operator through another witness and to the responding
police officers. Id. ¶ 23. Although here the identifying description was offered by a witness,
not the victim, the analysis in Largo is on point.

{13}   Analyzing the statements and actions of the police investigators, Largo focused on

                                              3
the motives of the interrogators who were asking questions to assess an ongoing emergency,
the harm to the victim, and the threat to the officers and the public, such as “where the
shooter went, the type of vehicle he was using, the name of the victim, the type of gun used,
who the shooter was, and the [v]ictim’s medical condition.” Id. ¶¶ 18-19. In Largo, we
concluded that the questions were not asked primarily for the purpose of preparing a case
for prosecution, but rather were asked more for the purpose of meeting an ongoing
emergency. Id. ¶¶ 19-20.

{14} This case is similar. The 911 operator asked questions in the wake of a sudden and
unexplained shooting to gather information necessary for first responders to manage an
ongoing emergency. Like Largo, the questions included the name and medical condition of
the victim, the injury sustained, the identity of the shooter, a description of the shooter, and
where the shooter went. The operator’s questions do not suggest an inquiry into past criminal
conduct or an effort to prepare a criminal case for investigation and prosecution.

{15} Analyzing the declarant’s statements and actions, Navarro was outside the house with
Levi Bruce when the shooting occurred. Robyn Bruce testified that after the shooting,
Navarro was “in shock, just, I think, as much as I was. He was scared.” The statements
occurred fewer than five minutes after the 911 call began, amid Robyn’s wailing and
emotional responses, and before the ambulance arrived. The questions focused on the safety
of the scene and how to respond to an ongoing emergency. Levi Bruce had been shot and
appeared to be in critical condition. The potential assailant, armed and dangerous, had not
been captured and was likely in the area.

{16} While Defendant asserted at trial that Navarro might have had a motive to lie, he
offered no substantive evidence to support his assertion. Thus, no evidence suggests that
Navarro made these statements with an idea that they would later be used in a trial against
Defendant. Defendant’s assertions are pure speculation.

{17} Viewing both Navarro’s and the 911 operator’s statements in the context of the
events surrounding the shooting, we agree with the district court that Navarro’s statements
were non-testimonial. Accordingly, introduction of those statements at trial, though
Defendant had no opportunity to cross-examine Navarro, did not violate Defendant’s
constitutional right to confrontation.

B.     Navarro’s statements were properly admitted under a recognized hearsay
       exception

{18} Though non-testimonial, Navarro’s statements were nonetheless hearsay because
they were admitted through the testimony of Robyn Bruce. Hearsay is an out-of-court
statement offered to prove the truth of the matter asserted. Rule 11-801(C) NMRA. Hearsay
is inadmissible unless it falls within one of the recognized exceptions. Rule 11-802 NMRA.
We review the admission of hearsay evidence for an abuse of discretion. State v. Leyba,
2012-NMSC-037, ¶ 10, 289 P.3d 1215.

                                               4
{19} One of the hearsay exceptions, present sense impression, refers to “[a] statement
describing or explaining an event or condition, made while or immediately after the
declarant perceived it.” Rule 11-803(1) NMRA. Because the statement and the event or
condition occur contemporaneously, the declarant is less likely to have deliberately or
consciously misrepresented the truth. Leyba, 2012-NMSC-037, ¶ 17. The passage of time,
however, affords the declarant an opportunity to alter or misrepresent his perceptions of the
event. Id.

{20} We find no abuse of discretion in the district court’s decision to admit Navarro’s
statements under the present sense impression exception. As discussed above, the statements
were made contemporaneously with or “immediately after” the events as they
unfolded–—the shooting of the victim, the suspect’s flight, and the need to respond quickly
to an ongoing emergency. The statements described or explained both the event and the
victim’s condition, as Navarro had directly perceived them.

{21} In response, Defendant cites State v. Taylor, 1985-NMCA-063, ¶¶ 35-49, 103 N.M.
189, 704 P.2d 443, in which the court assessed the reliability and trustworthiness of hearsay
statements admitted under the residual exception to the hearsay rule. Defendant argues that
even if Navarro’s statements qualified as non-testimonial, present sense impressions, the
district court erred by not undergoing an additional assessment of the reliability and
trustworthiness of Navarro’s statements, independent of the criteria for a present sense
impression. We are not persuaded. Taylor does not hold that a court must independently
assess the reliability and trustworthiness of a statement that qualifies under one of the
established exceptions to the hearsay rule like present sense impressions. Taylor’s concerns
were directed solely to the residual exception which applies only when a hearsay statement
does not conform to a recognized exception. See Taylor, 1985-NMCA-063, ¶¶ 50-56; see
also Rule 11-807 NMRA.1 Defendant’s hearsay objections to Navarro’s statements are
without merit.

C.     The district court correctly excluded the investigator’s testimony about Navarro
       not recalling the murder

{22} Faced with Navarro’s statements describing Defendant and his car, Defendant then
sought to impeach Navarro’s credibility. Navarro was not available to testify in person
because he was incarcerated in Arizona. Defendant’s investigator attempted to contact
Navarro to arrange for defense counsel to interview him at the Arizona facility. The
investigator spoke with Navarro’s caseworker at the penal facility and was told that: (1)
Navarro did not wish to speak to him, and (2) Navarro knew nothing about the incident.



       1
       Rule 11-807 replaced the catch-all exception formerly in Rule 11-803 and Rule 11-
804 with no intended change in meaning to track the changes to the Federal Rules of
Evidence. See Committee Commentary, Rule 11-803 NMRA.

                                             5
{23} At trial, Defendant attempted to have his investigator testify about what Navarro had
allegedly told the caseworker, namely that, at least while in prison, Navarro denied knowing
anything about the incident, contrary to what Navarro told Robyn Bruce at the scene of the
murder. However, the district court refused to allow the investigator to testify to double
hearsay, concluding that the proper witness would have been the caseworker, who had talked
directly with Navarro, as opposed to the investigator, who had not.

{24} Citing Rule 11-806 NMRA, Defendant argues that the district court erred when it
barred Defendant’s investigator from testifying. Rule 11-806 provides:

        When a hearsay statement . . . has been admitted in evidence, the declarant’s
        credibility may be attacked, and then supported, by any evidence that would
        be admissible for those purposes if the declarant had testified as a witness.
        . . . [Including a] declarant’s inconsistent statement or conduct, regardless of
        when it occurred or whether the declarant had an opportunity to explain or
        deny it.

We agree with the district court that the investigator was not the proper party to testify about
Navarro’s inconsistent statements or recantation in this case. Even though Rule 11-806
allows a hearsay declarant’s credibility to be attacked, it does not suspend the other rules of
evidence to do so. The district court correctly ruled that the investigator’s testimony was
inadmissible.

D.      The district court incorrectly allowed testimony about the victim’s autopsy from
        a witness with no personal knowledge

{25} The forensic pathologist who performed the autopsy on Levi Bruce, Dr. Aurelius,
was not available to testify at trial. Instead, the State qualified another forensic pathologist,
Dr. Brooks, as an expert to give her opinion regarding the cause and manner of death. Dr.
Brooks was employed at the Office of the Medical Investigator (“OMI”) at the time of trial,
but she was not present at Bruce’s autopsy. Her trial testimony regarding the cause and
manner of death was based on her review of the autopsy records, but the autopsy report itself
was not introduced into evidence. However, a diagram prepared by the pathologist who
performed the autopsy showing the trajectories of the multiple bullets and photographs taken
during the autopsy did come into evidence through Dr. Brooks’s testimony.

{26} Defendant asserts that his right to confrontation was circumvented by allowing Dr.
Brooks to testify in place of Dr. Aurelius, because Dr. Brooks did not perform the autopsy,
and Defendant had no opportunity to cross-examine Dr. Aurelius. Defendant asserts that this
case is nearly identical to the circumstances that were recently before this Court in State v.
Navarette, 2013-NMSC-003, 294 P.3d 435, an opinion that issued after the trial in this
matter.

{27}    In Navarette, a substitute forensic pathologist testified about the distance of the gun

                                               6
from the victim when it was fired “based on the observations recorded in the autopsy report.”
Id. ¶ 3. The distance of the gun from the victim was important to the defense, because the
issue in dispute was whether the defendant or another person, who was closer to the victim,
shot the victim. Id. ¶ 6. The pathologist based his testimony on the lack of “evidence of soot
or stippling [on the victim’s] body or clothing” and suggested that the lack of evidence
established that the shooter had been further away from the victim at the time he was shot.
Id. The prosecution emphasized this testimony at closing. Id.

{28} However, the pathologist also testified that “evidence of soot, stippling, or
gunpowder cannot always be easily seen by the naked eye . . . and therefore autopsy
photographs . . . would not necessarily capture such evidence.” Id. ¶ 21. Thus, “the autopsy
findings [did] not involve objective markers that any third party [could] examine in order to
express an independent opinion as to the existence or non-existence of soot or stippling.” Id.
This Court observed, “[s]uch observations are not based on any scientific technique that
produces raw data, but depend entirely on the subjective interpretation of the observer.” Id.
Accordingly, in Navarette, we held that it was constitutional error to allow a substitute
pathologist to testify regarding the subjective observations of the pathologist who actually
performed the autopsy and prepared the report, when the defendant had no meaningful
opportunity to cross-examine the source of those observations. Id. ¶ 23.

{29} In the case before us, Dr. Brooks, the substitute pathologist, testified that Levi
Bruce’s death resulted from multiple gunshot wounds. In forming her opinion, Dr. Brooks
relied on the autopsy report, diagrams produced by the forensic pathologist who performed
the autopsy, medical reports, the field-investigator report, the toxicology report, photographs
and x-rays taken during the autopsy, and photographs taken at the scene of the homicide. Dr.
Brooks did not prepare any of these reports or any of the supporting documentation.

{30} As this Court has previously stated, an expert witness may offer an expert opinion
based on raw data, such as autopsy photographs of entry and exit wounds taken by others.
Id. ¶ 22. However, an expert may not “simply parrot the opinion or subjective statement of
the pathologist who performed the autopsy and took the photographs.” Id.

{31} In her testimony, Dr. Brooks demonstrated the trajectories of the bullets to the jury
using the diagram prepared by the autopsy pathologist; she also referred to Dr. Aurelius’s
report numerous times instead of relying on raw data to express her own independent
opinion. Dr. Brooks referred to the contents of Dr. Aurelius’s autopsy report “in order to
accurately tell the jury every single structure of importance that that missile hit as it went [on
its way] through the body.” By allowing Dr. Brooks essentially to parrot Dr. Aurelius’s
subjective statements, the district court transgressed the boundaries we set forth in Navarette.

E.      The constitutional error in Dr. Brooks’s testimony was harmless

{32} “Improperly admitted evidence is not grounds for a new trial unless the error is
determined to be harmful.” State v. Tollardo, 2012-NMSC-008, ¶ 25, 275 P.3d 110. We

                                                7
review the effect of this error under a constitutional error standard. Id. ¶ 28. When a district
court admits evidence that creates a constitutional error, we review the admission of that
evidence and affirm only if we are satisfied that there is no “reasonable possibility” that the
error affected the verdict. Id. ¶ 36. “[H]armless error review necessarily requires a case-by-
case analysis,” questioning whether the guilty verdict in this particular case is attributable
to this particular error. Id. ¶ 44. For the following reasons we are satisfied that the error had
no such effect.

{33} In this case, the cause and manner of death were never in dispute, only the identity
of the shooter. Using the autopsy report, Dr. Brooks testified that the cause and manner of
death resulted from multiple gunshot wounds; all her testimony about the bullet trajectories,
the entry and exit wounds, and the fact that four bullets were recovered from Bruce’s body
went solely to that question. In fact, Defendant does not claim any prejudice from Dr.
Brooks’s testimony about the cause of death because it was never at issue. Accordingly,
although Dr. Brooks should not have been permitted to testify in this manner about an
autopsy in which she did not participate, our review of the record persuades us that her
testimony regarding the cause and manner of death had no effect upon the verdict.

F.      That Defendant had no opportunity to cross-examine Dr. Aurelius about the
        extraction of the bullets and the markings upon them was not error

{34} Defendant appears to argue that he was denied the opportunity to present a defense
because he was unable to cross-examine Dr. Aurelius. Defendant alleges that marks on the
bullets extracted from Bruce’s body during autopsy tied him to the murder weapon. Dr.
Aurelius performed the extraction of the bullets, and therefore, Defendant contends that only
Dr. Aurelius could testify about any marks she may have created. Defendant states that he
would have asked Dr. Aurelius about the possibility that she made the identifying marks in
the process of extracting the bullets, thereby undermining any testimony that the marks were
created by firing the bullets from the firearm (“Glock”) recovered near Defendant’s car.
Finally, Defendant argues that because Dr. Brooks testified about “how Dr. Aurelius
recovered the bullets,” and Dr. Aurelius did not testify, Defendant’s right to confrontation
was violated.

{35} Defendant’s argument mischaracterizes the evidence. Dr. Brooks testified regarding
the standard procedures for preserving evidence recovered during an autopsy. She further
testified that based on her review of the OMI file it appeared that Dr. Aurelius followed all
the procedures. Dr. Brooks did not testify about how the bullets were extracted or whether
it would be possible that they were marked in the process of extraction.

{36} Kim Haag, the State’s forensic firearm and tool mark expert, and not Dr. Brooks,
introduced evidence regarding any identifying marks on the recovered bullets. Ms. Haag was
subject to cross examination. Further, the marks that were on the bullets did not link them
to the Glock. Thus, Defendant’s proposed defense holds no water. Haag testified that the
Glock fired bullets of the same caliber as those recovered from Levi Bruce’s body. However,

                                               8
the same expert could not testify that these bullets were fired from this particular Glock.
According to the expert, the results were inconclusive:

       State: And what about the other four projectiles? Did you do a comparison
              of those?

       Haag: I did.

       State: And what did you find?

       Haag: The four projectiles, and they are identified as P-300, P-301, -302 and
             -303, couldn’t either be identified nor excluded as having been fired
             from the Glock firearm, F-1.

       State: What does that mean, exactly?

       Haag: Well, that means that I did not have sufficient marks in order to make
             a determination, one way or the other.

{37} Therefore, contrary to Defendant’s premise, he was not tied to the alleged murder
weapon through marks on the bullets. If there had been sufficient marks on the recovered
bullets, and those marks established that the bullets in question were fired from the Glock,
and the Glock was consequently the murder weapon, then Defendant might have had a
reason to question whether those identifying marks could have been made through some
other means. As the facts stand, the marks were not harmful to the Defendant’s case, and
thus could not cause prejudice. Defendant’s claim of prejudice because Dr. Aurelius was not
available to testify about the possibility that she marked the bullets simply has no merit.

G.     Defendant was subject to Double Jeopardy

{38} Defendant contends that when the district court merged his sentences for felony
murder and first-degree murder, his right to be free from double jeopardy was violated. The
State concedes that Defendant’s conviction for felony murder should be vacated and not just
merged for sentencing purposes. We agree. This Court has stated that merging the sentence
of the lesser offense into the greater to be served concurrently does not satisfy the
constitutional requirements protecting a citizen from double jeopardy. State v. Schoonmaker,
2008-NMSC-010, ¶ 50, 143 N.M. 373, 176 P.3d 1105. To satisfy double jeopardy
protections, the district court judge must explicitly vacate one of the convictions. State v.
Garcia, 2011-NMSC-003, ¶ 39, 149 N.M. 185, 246 P.3d 1057.

{39} Defendant also contends that his convictions for first-degree murder and shooting
from a vehicle violate double jeopardy, because his conduct was “unitary: the same shots,
fired at the same time, establish both the charges.” In State v. Montoya, 2013-NMSC-020,
¶ 54, 306 P.3d 426, this Court recently dealt with a similar situation. There, we stated that

                                             9
“where both convictions were premised on the unitary act of shooting [the victim]” one must
be vacated. Id. (holding that when a conviction for homicide and for shooting at a motor
vehicle resulting in great bodily harm are premised on the same unitary act one of the
convictions must be vacated).

{40} Further, under New Mexico law, where double jeopardy protections require that one
or more otherwise valid convictions be vacated, “we must vacate the conviction carrying the
shorter sentence.” Id. ¶ 55. Since the conviction for shooting from a motor vehicle carries
the shorter sentence, we vacate that conviction and uphold the first-degree murder
conviction. Compare NMSA 1978, § 30-2-1(A)(1) (1994) (murder in the first degree is
capital offense), and NMSA 1978, § 31-18-14 (2009) (the penalty for a capital offense is
“life imprisonment or life imprisonment without possibility of release or parole”), with
NMSA 1978, § 30-3-8(B) (1993) (shooting from a motor vehicle resulting in great bodily
harm is a second degree felony), and NMSA 1978, § 31-18-15(A)(4) (2007) (the basic
sentence for a second degree felony resulting in death is fifteen years’ imprisonment).

CONCLUSION

{41} We remand to the district court to vacate Defendant’s convictions for felony murder
and shooting from a motor vehicle and order that he be re-sentenced in accordance with this
opinion.

{42}   IT IS SO ORDERED.

                                             ______________________________
                                             RICHARD C. BOSSON, Justice

WE CONCUR:

____________________________________
PETRA JIMENEZ MAES, Chief Justice

____________________________________
EDWARD L. CHÁVEZ, Justice

____________________________________
CHARLES W. DANIELS, Justice

____________________________________
BARBARA J. VIGIL, Justice

Topic Index for State v. Sisneros, No. 33,436

APPEAL AND ERROR

                                            10
Harmless Error

CONSTITUTIONAL LAW
Double Jeopardy

CRIMINAL LAW
Felony Murder
Murder
Shooting Offence

CRIMNAL PROCEDURE
Double Jeopardy
Right to Confrontation

EVIDENCE
Hearsay

JUDGES
Abuse of Discretion




                         11